*730Motion for consolidation denied. Motion for stay granted to the extent of staying hearings before a Referee pending determination of the appeal from the order of June 29, 1965. Motion to dismiss appeals from orders dated September 29, 1965 and December 13,1965 granted upon the ground that such orders- are not final within the meaning of the State Constitution; Motion to dismiss appeal from order (of disbarment) dated June 29, 1965, upon the ground that no constitutional issue is presented, denied, without prejudice to a renewal thereof upon the argument of the appeal. The appeal from the latter order is set down for argument during the week of April 25,1966.